Attachment to Notice of Allowability
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  
In a hydrodynamic torque converter with a turbine driven by an impeller, having a combination of elements including a torsional vibration damper with first and second damper stages, a torsional vibration absorber, a lock-up clutch, wherein the torsional vibration absorber includes a centrifugal force pendulum, wherein the first and second damper stages are disposed between the lock-up clutch and an output hub arranged as specifically recited in the independent claims, the subject matter found to be missing from and/or not taught or fairly suggested by the prior art is:
the centrifugal force pendulum comprises a plurality of absorber masses, and a mounting part, wherein the mounting part forms part of the disk part with the input part of the second damper stage as recited in claims 17 and 31;
a mounting part of the centrifugal force pendulum is disposed axially between the lock-up clutch and the first damper stage as recited in claim 31; and 
wherein in a closed state of the lock-up clutch torque flows through the first damper stage and the second damper stage such that the centrifugal force pendulum acts between both damper stages, and wherein in an open state of the lockup clutch, torque flows through only the second damper stage such that the centrifugal force pendulum acts only on the second damper stage as recited in claims 41 and 47.




Information Disclosure Statement
The information disclosure statement (IDS) filed September 3, 2021 has been considered and placed of record, with the following exception.
The NPL document (German Office action) has not been considered by the Examiner because it is not in the English language. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Gay A. Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Russell D. Stormer
Patent Reexamination Specialist
Central Reexam Unit 3993
571-272-6687

Conferee: /SC/

Conferee:  /GAS/